Citation Nr: 1448884	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to increases in the ratings assigned for a variously diagnosed psychiatric disability, currently assigned "staged" ratings of 10 percent prior to November 25, 2011 and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to November 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Buffalo, New York Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 10 percent, effective March 22, 2011.  In June 2012 the Agency of Original Jurisdiction (AOJ) increased that rating to 30 percent from November 25, 2011.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent June 2014 SSOC notes consideration of electronic records of VA treatment dated from September 2012 through June 2014.  However, the most recent VA treatment records in the Veteran's record (paper or electronic) are dated in October 2013.  Accordingly the record available for the Board's review is incomplete, and corrective action is needed.  Outstanding records of VA treatment are constructively of record and may contain pertinent information that is critical to the Veteran's claim.  Therefore, they must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete clinical records of any psychiatric evaluations or treatment the Veteran has received from VA providers dated since October 2013.

2. The AOJ should then review the record, arrange for any further development suggested by the additional records secured, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

